
	
		II
		Calendar No. 598
		110th CONGRESS
		2d Session
		S. 2713
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2008
			Mr. Vitter introduced
			 the following bill; which was read the first time
		
		
			March 6, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To prohibit appropriated funds from being used in
		  contravention of section 642(a) of the Illegal Immigration Reform and Immigrant
		  Responsibility Act of 1996.
	
	
		1.Restriction of COPS funding
			 for sanctuary citiesNone of
			 the amounts appropriated in any Act for the Community Oriented Policing
			 Services Program may be used in contravention of section 642(a) of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1373(a)).
		
	
		March 6, 2008
		Read the second time and placed on the
		  calendar
	
